

Exhibit 10.1
AMENDMENT NO. 2 to
SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION
CREDIT AGREEMENT


This Amendment No. 2 to Superpriority Senior Secured Debtor-In-Possession Credit
Agreement (this “Agreement”) dated as of November 2, 2020, is among Extraction
Oil & Gas, Inc., a Delaware corporation (the “Borrower”), 7N, LLC, a Delaware
limited liability company (“7N”), 8 North, LLC, a Delaware limited liability
company (“8 North”), Axis Exploration, LLC, a Delaware limited liability company
(“Axis”), Extraction Finance Corp., a Delaware corporation (“Finance Corp.”),
Mountaintop Minerals, LLC, a Delaware limited liability company (“MTM”), Table
Mountain Resources, LLC, a Delaware limited liability company (“TMR”), XOG
Services, LLC, a Delaware limited liability company (“XOG LLC”), Northwest
Corridor Holdings, LLC, a Delaware limited liability company (“Northwest”), and
XTR Midstream, LLC, a Delaware limited liability company (together with 7N, 8
North, Axis, Finance Corp., MTM, TMR, XOG LLC and Northwest, collectively, the
“Guarantors”), the undersigned Lenders (as defined below), and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “DIP Agent”) and as Issuing Lender (the “Issuing Lender”).


INTRODUCTION


A.The Borrower, the Guarantors, the financial institutions party thereto as
Lenders (the “Lenders”), the Issuing Lender, and the DIP Agent have entered into
the Superpriority Senior Secured Debtor-In-Possession Credit Agreement dated as
of June 16, 2020, as amended by that certain Amendment No. 1 to Superpriority
Senior Secured Debtor-in-Possession Credit Agreement dated as of July 20, 2020
(as amended or otherwise modified, and as may be further amended, restated or
modified from time to time, the “Credit Agreement”).


B. The Borrower has requested that the Lenders and the DIP Agent, subject to the
terms and conditions hereof, (i) extend the Scheduled Maturity Date of the DIP
Credit Agreement to January 31, 2021 and (ii) further amend the Credit Agreement
as set forth herein.


THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
DIP Agent, the Issuing Lender, and the undersigned Lenders hereby agree as
follows:


Section 1. Definitions; References. Unless otherwise defined in this Agreement,
each term used in this Agreement which is defined in the Credit Agreement has
the meaning assigned to such term in the Credit Agreement.


Section 2. Amendments to Credit Agreement. Upon the satisfaction of the
conditions specified in Section 6 of this Agreement, and effective as of the
Effective Date, the Credit Agreement is amended as follows:


(a) Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended to amend and restate the defined term “Milestones” to read as follows:


“Milestones” means the following milestones related to the Cases:


(a) The Petition Date shall occur no later than June 15, 2020;


(b) No later than 3 Business Days after the Petition Date (or such later date as
the DIP Agent and the Majority Lenders may agree in writing to the Borrower),
the Bankruptcy Court shall have entered the Interim Order, in a form and
substance reasonably satisfactory to the DIP Agent and the Majority Lenders;


(c) No later than July 21, 2020 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower), the Bankruptcy Court
shall have entered the Final DIP Order;


(d) No later than July 30, 2020 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower), the Debtors shall have
filed with the Bankruptcy Court a chapter 11 plan of reorganization (the “Plan
of Reorganization”) and related disclosure statement (the “Disclosure
Statement”), in each case, in a form and substance reasonably satisfactory to
the DIP Agent and the Majority Lenders;


(e) No later than August 13, 2020 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower), the Debtors shall have
filed the motion seeking approval of the solicitation procedures and



--------------------------------------------------------------------------------



Exhibit 10.1
the adequacy of the Disclosure Statement (the “Disclosure Statement Motion”), in
a form and substance reasonably satisfactory to the DIP Agent and the Majority
Lenders;


(f) The deadline for submission of firm proposals, which shall include outside
counsel vetted comments to definitive transaction documents for a sale to, or a
combination or merger with, a third party involving all or substantially all of
the Debtors’ restructured equity or assets, shall be no later than August 28,
2020 (or such later date as the DIP Agent and the Majority Lenders may agree in
writing to the Borrower);


(g) No later than November 6, 2020 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower), the Bankruptcy Court
shall have entered an order (the “Disclosure Statement Order”) approving the
Disclosure Statement in the Cases, which remains in full force and effect is not
subject to a stay, in a form and substance reasonably satisfactory to the DIP
Agent and the Majority Lenders;


(h) No later than November 13, 2020 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower), the Debtors shall have
commenced solicitation in accordance with the Disclosure Statement Order and the
related solicitation procedures;


(i) The deadline to vote on and object to the Plan of Reorganization shall be no
later than December 11, 2020 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower);


(j) No later than December 21, 2020 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower), the Bankruptcy Court
shall have entered an order (the “Confirmation Order”), in a form and substance
reasonably satisfactory to the DIP Agent and the Majority Lenders; and


(k) No later than January 18, 2021 (or such later date as the DIP Agent and the
Majority Lenders may agree in writing to the Borrower), the Plan of
Reorganization shall have become effective and Debtors shall have substantially
consummated the transactions contemplated by the Plan of Reorganization and
Confirmation Order.


(b) Section 1.1 of the Credit Agreement (Certain Defined Terms) is further
amended to amend and restate the defined term “Scheduled Maturity Date” to read
as follows:


“Scheduled Maturity Date” means January 31, 2021; provided that the Scheduled
Maturity Date may be extended, in whole or in part, at the request of the
Borrower, to a date that is on or before March 14, 2021 with the prior written
consent of the Majority Lenders.


Section 3. Reaffirmation of Liens.

(a) Each of the Borrower and each Guarantor (i) is party to certain Security
Documents securing and supporting the Borrower's and Guarantors’ obligations
under the Loan Documents, (ii) subject to entry of, and the terms of, the DIP
Orders and to any restrictions arising solely on account of the Borrower’s (or
any of its Subsidiaries) current status as a “Debtor” under the Bankruptcy Code
(and only so long as such status exists), represents and warrants that it has no
defenses to the enforcement of the Security Documents with respect to the Liens
securing the DIP Obligations, (iii) represents and warrants that notwithstanding
the effectiveness of this Agreement or the amendments set forth herein,
according to their terms the Security Documents are and shall continue in full
force and effect to secure the Borrower’s and Guarantors’ obligations under the
Loan Documents, as such obligations may have been amended by this Agreement and
as the same may be further amended, supplemented, or otherwise modified, and
(iv) acknowledges, represents, and reaffirms that the Liens are valid and have
the priority set forth in the DIP Orders.


(b) The delivery of this Agreement does not indicate or establish a requirement
that any Loan Document requires any Guarantor's approval of amendments to the
Credit Agreement.


Section 4. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that, notwithstanding the effectiveness of this Agreement or
the amendments set forth herein, its obligations under the Guaranty and the Loan
Documents are and shall continue in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Guaranteed Obligations, as such
Guaranteed Obligations may have been amended by this Agreement and as the same
may be further amended, supplemented, or otherwise modified. Each Guarantor
hereby acknowledges that its execution and delivery of this Agreement do not
indicate or establish an



--------------------------------------------------------------------------------



Exhibit 10.1
approval or consent requirement by such Guarantor under the Credit Agreement in
connection with the execution and delivery of amendments, modifications or
waivers to the Credit Agreement or any of the other Loan Documents.


Section 5. Representations and Warranties. Each of the Borrower and each
Guarantor represents and warrants to the DIP Agent and the Lenders that:


(a) the representations and warranties set forth in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date of this Agreement, except that any representation and
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) only as of
such specified date;


(b) subject to entry of, and the terms of, the DIP Orders and to any
restrictions arising solely on account of the Borrower’s (or any of its
Subsidiaries) current status as a “Debtor” under the Bankruptcy Code (and only
so long as such status exists), (i) the execution, delivery, and performance of
this Agreement are within the corporate, limited partnership or limited
liability company power, as appropriate, and authority of the Borrower and
Guarantors and have been duly authorized by appropriate proceedings and (ii)
this Agreement constitutes a legal, valid, and binding obligation of the
Borrower and Guarantors, enforceable against the Borrower and Guarantors in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity whether applied by a court
of law or equity; and


(c) as of the effectiveness of this Agreement and after giving effect thereto,
no Default or Event of Default has occurred and is continuing.


Section 6. Effectiveness. This Agreement shall become effective on the date of
and upon the occurrence of all of the following (such date, the “Effective
Date”):


(a) Documentation. The DIP Agent shall have received this Agreement, duly and
validly executed by the Borrower, the Guarantors, the DIP Agent, the Issuing
Bank, and the Majority Lenders, in form and substance reasonably satisfactory to
the DIP Agent and each of the undersigned Lenders.


(b) Final DIP Order. The Final DIP Order and the Credit Agreement shall remain
in full force and effect, subject to modification on the Effective Date by the
terms of this Agreement.


(c) Representations and Warranties. The representations and warranties in this
Agreement being true and correct in all material respects before and after
giving effect to this Agreement (except to the extent such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); provided that such materiality qualifier shall not apply if such
representation or warranty is already subject to a materiality qualifier in the
Credit Agreement or such other Loan Document.


(d) No Default or Event of Default. There being no Default or Event of Default
which has occurred and is continuing.


(e) RSA Milestones. The Borrower shall have received confirmation of an
Amendment to the RSA, extending the milestones set forth therein to dates
substantially similar to and no earlier than, the dates of corresponding
Milestones set forth herein.


(f) Payment of Fees. The Borrower shall have paid (i) to the DIP Agent for the
account of each Lender that has submitted its executed signature page to this
Amendment to the DIP Agent or its counsel on or before 5:00 p.m. central time on
October 30, 2020, an upfront fee in an amount equal to 0.375% of each such
Lender’s pro rata share of the sum of (x) New Money Commitments plus (y)
Refinanced Loans, which fee shall be earned and due and payable on the Effective
Date, and (ii) all fees which have been invoiced and are payable pursuant to
Section 11.1 of the Credit Agreement.


Section 7. Effect on Loan Documents. Except as amended herein, the Credit
Agreement and the other Loan Documents remain in full force and effect and are
hereby ratified and confirmed, and nothing herein shall act as a waiver of any
of the DIP Agent's or Lenders' rights under the Loan Documents. This Agreement
is a Loan Document for the



--------------------------------------------------------------------------------



Exhibit 10.1
purposes of the provisions of the other Loan Documents. Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Agreement is a Default or Event of Default under the Loan Documents.


Section 8. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York without regard to
conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York), except to the extent the law
of the State of New York is superseded by the Bankruptcy Code.


Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original.


Section 10. Conflicts. In the case of any conflict or inconsistency between the
terms of this Agreement and the DIP Orders, the terms of the DIP Orders shall
govern and control.


THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


[Remainder of page intentionally left blank; Signature pages follow.]









--------------------------------------------------------------------------------



Exhibit 10.1
EXECUTED as of the date first set forth above.


BORROWER:
EXTRACTION OIL & GAS, INC.




By: /s/ Matthew R. Owens
Name: Matthew R. Owens
Title: President and Chief Executive Officer


GUARANTORS:
7N, llc
8 north, llc
AXIS EXPLORATION, LLC
EXTRACTION FINANCE CORP.
Mountaintop minerals, LLC
NORTHWEST CORRIDOR HOLDINGS, LLC
XOG SERVICES, llc
XTR MIDSTREAM, LLC
table mountain resources, llc




Each By: /s/ Matthew R. Owens
Name: Matthew R. Owens
Title: President and Chief Executive Officer










DIP AGENT/ISSUING LENDER/LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as DIP Agent, Issuing Lender, and a Lender




By: /s/ Joseph T. Rottinghaus_________________
Name: Joseph T. Rottinghaus
Title: Director




LENDERS:
BARCLAYS BANK PLC,
as a Lender




By: /s/ Sydney G. Dennis_____________________
Name: Sydney G. Dennis
Title: Director


















[SIGNATURE PAGE TO AMENDMENT NO. 2 TO
DIP CREDIT AGREEMENT – EXTRACTION]



--------------------------------------------------------------------------------



Exhibit 10.1
CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as a Lender




By: /s/ Didier Siffer__________________________
Name: Didier Siffer
Title: Authorized Signatory




By: /s/ Ranjit Lakhanpal______________________
Name: Ranjit Lakhanpal
Title: Authorized Signatory






TRUIST BANK,
as a Lender




By: /s/ William S. Krueger____________________
Name: William S. Krueger
Title: Senior Vice President




ABN AMRO CAPITAL USA LLC,
as a Lender




By: /s/ Hugo Diogo__________________________
Name: Hugo Diogo
Title: Executive Director




By: /s/ Anna Ferreira_________________________
Name: Anna Ferreira
Title: Vice President




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ David M. Bornstein____________________
Name: David M. Bornstein
Title: Senior Vice President




CITIBANK, N.A.,
as a Lender




By: /s/ Phil Ballard__________________________
Name: Phil Ballard
Title: Vice President


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO
DIP CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------



Exhibit 10.1
GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Jacob Elder__________________________
Name: Jacob Elder
Title: Authorized Signatory




ROYAL BANK OF CANADA,
as a Lender




By: /s/ Amy G. Josephson_____________________
Name: Amy G. Josephson
Title: Authorized Signatory




MERCURIA EASTERN US HOLDINGS LLC,
as a Lender




By:_______________________________________
Name: ____________________________________
Title: ____________________________________




AG ENERGY FUNDING, LLC, as a Lender




By: /s/ Todd Dittmann_______________________
Name: Todd Dittmann
Title: Authorized Person




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Stephen G. Vollmer, Jr._________________
Name: Stephen G. Vollmer, Jr.
Title: Senior Vice President




BMO HARRIS BANK N.A., as a Lender




By: /s/ Radhika Kapur________________________
Name: Radhika Kapur
Title: Vice President


IBERIABANK, a division of First Horizon Bank, as a Lender




By: /s/ W. Bryan Chapman____________________
Name: W. Bryan Chapman
Title: Market President-Energy Lending


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO
DIP CREDIT AGREEMENT – EXTRACTION]

